
	
		II
		109th CONGRESS
		2d Session
		S. 3583
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2006
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to regulate
		  payroll tax deposit agents.
	
	
		1.Regulation of payroll tax
			 deposit agents
			(a)In
			 generalChapter 77 of the Internal Revenue Code of 1986 (relating
			 to miscellaneous provisions) is amended by adding at the end the following new
			 section:
				
					7529.Payroll tax
				deposit agents
						(a)Registration
							(1)In
				generalThe Secretary shall establish a system to require the
				initial registration and the annual renewal of the registration of persons
				seeking to act as payroll tax deposit agents authorized to make Federal
				employment tax deposits on behalf of employer taxpayers. Such system shall
				also—
								(A)establish a
				registration and renewal fee for each payroll tax deposit agent in an amount
				not to exceed $100,
								(B)provide the
				payroll tax deposit agent the option of either submitting a bond as specified
				in subsection (b) or submitting to an annual audit as specified in subsection
				(c),
								(C)require such
				disclosures as are specified in subsection (d),
								(D)require that such
				agent ensure the direct notification of the employer by any Federal employment
				tax authority (and State employment tax authority if such agent contracts to
				make State employment tax deposits for the employer) regarding the nonpayment
				of such employment taxes, and
								(E)provide penalties
				for unregistered persons acting as payroll tax deposit agents with respect to
				Federal tax deposits in an amount not to exceed $10,000 for each 90 days of
				noncompliance.
								(2)Definition of
				payroll tax deposit agentFor purposes of this section, the term
				payroll tax deposit agent means any person which provides payroll
				processing or tax filing and deposit services to 1 or more employers (other
				than an employer acting on its own behalf) if such person has the contractual
				authority to access such employer’s funds for the purpose of making employment
				tax deposits. Such term shall not include any person which only transfers such
				funds (regardless if such person has the authority to determine the amount of
				such transfer) and does not have the authority to impound such funds for such
				purpose.
							(3)Employment
				taxFor purposes of this section, the term employment
				tax includes unemployment insurance contributions.
							(b)Bonding
							(1)In
				generalIf a payroll tax deposit agent elects to submit a bond
				under subsection (a)(1)(B), the amount of such bond shall be not less than
				$50,000 nor more than $500,000, and shall be determined with respect to each
				payroll tax deposit agent under regulations prescribed by the Secretary.
							(2)SuretyAny
				bond or security furnished pursuant to this section shall be in such form and
				with such surety or sureties as may be prescribed by regulations issued
				pursuant to section 7101.
							(c)Annual
				auditsIf a payroll tax deposit agent elects to submit to an
				annual audit under subsection (b)(1)(B), such audit shall be performed by an
				independent third party and shall be based on such audit principles as the
				Secretary determines necessary, including the following:
							(1)The escrow
				account of the payroll tax deposit agent in which such agent holds its
				employers’ taxes is balanced each year to the total of the quarterly
				reconciliation statements.
							(2)The escrow
				account funds of the payroll tax deposit agent are not commingled with such
				agent's operating funds.
							(3)No evidence that
				the payroll tax deposit agent used any of the funds in such agent's escrow
				account to pay such agent's own operating costs.
							(4)Receipt evidence
				that such agent paid the required employment taxes on behalf of the employers
				to the proper government employment tax authority.
							(d)DisclosureThe
				Secretary shall require payroll tax deposit agents to disclose to each
				potential and existing client prior to or at the time of contracting for
				payroll services—
							(1)the client’s
				continuing liability for payment of all Federal and State employment taxes
				notwithstanding any contractual relationship with a payroll tax deposit
				agent,
							(2)the mechanisms
				available to the client to verify the amount and date of payment of all tax
				deposits made by the payroll tax deposit agent on behalf of such client,
				including the Internet address, postal address, and telephone number of each
				Federal and State employment tax authority related to such deposits, and
							(3)such other
				information that the Secretary determines is necessary or appropriate to assist
				employers in the selection and use of payroll tax deposit agents.
							(e)Tax deposits
				and returnsOnly persons registered under this section
				may—
							(1)make Federal tax
				deposits on behalf of an employer,
							(2)sign and file
				Federal employment tax returns on behalf of a taxpayer, and
							(3)have access to
				confidential tax information relating to such employer.
							(f)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				provisions of this
				section.
						.
			(b)Payroll tax
			 deposit agents subject to penalty for failure To collect and pay over tax, or
			 attempt To evade or defeat tax
				(1)In
			 generalSection 6672(a) of the Internal Revenue Code of 1986 is
			 amended by inserting , including any payroll tax deposit agent (as
			 defined in section 7529(a)(2)), after Any person.
				(2)ConstructionThe
			 amendment made by paragraph (1) shall not be construed to create any inference
			 with respect to the interpretation of section 6672 of the Internal Revenue Code
			 of 1986 as such section was in effect on the day before the date of the
			 enactment of this Act.
				(c)Clerical
			 amendmentThe table of sections for such chapter 77 is amended by
			 adding at the end the following new item:
				
					
						Sec. 7529. Payroll tax deposit
				agents.
					
					.
			(d)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on the date of the enactment of this
			 Act.
				(2)PenaltyThe
			 amendments made by subsection (b) shall apply to failures occurring after the
			 date of the enactment of this Act.
				
